Citation Nr: 1145279	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  97-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout involving the feet and knees.  

2.  Entitlement to service connection for a left leg/ankle/foot disorder, to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for a left knee disability, to include on the basis of both direct incurrence and secondary to a service-connected low back disability.  

4.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux.

5.  Entitlement to an effective date prior to March 23, 2001, for service connection for gastroesophageal reflux.  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were before the Board in August 2009 when they were remanded with the exception of the claim for service connection for the left knee disability on a direct basis which claim was denied.  The Veteran appealed the Board's denial of service connection for the left knee disorder to the United States Court of Appeals for Veterans Claims (the Court).  In a May 2010 Order, the Court remanded that portion of the Board's August 2009 decision which denied service connection for the left knee back to the Board for compliance with instructions included in a Joint Motion for Remand.  

In November 2010, the Board remanded the claim of entitlement to service connection for a left knee disability, to include on the basis of both direct incurrence and secondary to a service-connected low back disability back to the RO for additional evidentiary development.  

The  issue of entitlement to service connection for renal failure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement service connection for left leg/ankle/foot disorders, entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux, entitlement to an effective date prior to March 23, 2001 for the grant of service connection for gastroesophageal reflux, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Gout of the feet and hands was not present during active duty or for years afterwards and the preponderance of the competent evidence demonstrates that currently existing gout is not etiologically linked to the Veteran's active duty service or to a service-connected disability.  Arthritis was first shown years after service.

2.  A left knee disability, was not present during active duty or for years afterwards and the preponderance of the competent evidence demonstrates that the currently existing left knee disability is not etiologically linked to the Veteran's active duty service or to a service-connected disability.  Arthritis was first shown years after service.


CONCLUSIONS OF LAW

1.  Gout involving the feet and knees was not incurred in or aggravated by the Veteran's active duty service nor is it due to a service-connected disability nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  A left knee disability was not incurred in or aggravated by the Veteran's active duty service nor is it due to a service-connected disability nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussions in March 2001, July 2004, March 2006 and August 2006 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for the disabilities adjudicated by this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Thereafter, there was readjudication of the claims.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims in the VCAA letters and he was provided with notice of the types of evidence necessary to establish an effective date for the disabilities on appeal in the March 2006 letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in connection with the claims adjudicated herein are more than adequate.  Physical examinations were conducted and the Veteran's history was recorded.  The claims file was reviewed.  Opinions as to the etiology of the disorders diagnosed were provided and supported with adequate rationale.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions concerning the issues decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed orthopedic disorder or audiological disorder for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Credibility analysis

The Board finds reason to place reduced probative value on the Veteran's self-reported history due to inaccuracies and inconsistencies.  For example, the service treatment records document that the Veteran fell down five stairs while on active duty and the Veteran was hospitalized for back problems, at most, for four days.  Since the Veteran's discharge and while in pursuit of compensation from VA, the Veteran has reported on numerous occasions that he fell down 2 flights of stairs (July 1989 x 2), 10 flights of steps (July 2001), 12 to 15 steps ( June 1988 clinical record, July 1988 clinical record, June 2010 statement) and 15 steps (April 1998, August 2000).  He also reported at different times that he was hospitalized after the fall for either a short time (July 1989), for fifty days (June 1988 clinical record), for sixty days (July 2001), for sixty plus days (April 2001 VA examination) and for sixty five days (July 1988 clinical record, April 2001 VA examination, September 2004 VA examination).  These statements were advanced at a time the Veteran had the chance for pecuniary gain from VA.  The nature and extent of the inconsistencies are such that the Board finds they are not mere misstatements but were either an attempt to mislead VA or were advanced with a reckless disregard for the truth.  As a result of this action, the Board finds that reduced probative value is to be afforded the Veteran's self-reported history.  

Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Also, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the Veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Entitlement to service connection for gout involving the feet and knees.

The service treatment records were silent as to complaints of, diagnosis of or treatment for problems with gout.  The Veteran also did not seek treatment for any problems involving his feet or knees during active duty.  

The first medical evidence documenting the presence of gout is dated more than ten years after the Veteran's discharge.  A September 1997 private clinical record reveals the Veteran had been informed that he had increased uric acid and gout.  The Veteran reported he had developed pain in the left foot about two weeks prior.  Another record dated in September 1997 reveals the Veteran reported he started experiencing pain in the right foot near the great toe for two days.  He felt the pain started after he walked a mile and a half over two days.  The assessment was gouty arthritis.  A third clinical record dated in September 1997 includes the annotation that the Veteran had some swelling in the area of the first metatarsal of the foot consistent with gouty arthritis.  The impression was gouty arthritis.  

Thereafter, the medical evidence of record demonstrates intermittent complaints of and treatment for gout.  

In December 1997, it was noted that the Veteran had a several month history of right knee effusion, limited mobility and the right knee giving way.  He had been informed he had gout.  Physical examination was conducted.  The pertinent impressions were right knee degenerative joint disease with quadriceps weakening and probable intermittent gout.  

In March 1998, the Veteran reported left foot pain.  He denied any prior injury to the foot.  Physical examination was conducted.  The assessment was gout.  

In February 2000, the Veteran complained of left foot and ankle pain.  The assessment was left foot/ankle pain and questionable gout.  

An August 2000 clinical record includes the assessment of widespread gout.  It was noted the Veteran had been having a little more difficulty with his right foot which the clinician felt was gout related.  

A VA clinical record dated in October 2000 includes the annotation that the Veteran had polyarticular arthritis likely secondary to gout.  

The report of a September 2004 VA examination includes the annotation that the Veteran has severe gout which affected his ankles, knees and hands.  

While there is competent evidence of record of the current existence of gout of the feet and knees, the claim of entitlement to service connection for gout of the feet and knees must be denied as the preponderance of the competent evidence of record demonstrates that the currently existing gout is not etiologically linked to the Veteran's active duty service or to a service-connected disability.  

There is some medical evidence which links currently existing gout to the Veteran's active duty service.  In January 2003, a VA physician wrote that the Veteran had a history of severe, widespread gout that likely dates back to his service time.  Significantly, the author did not provide any rationale for why he linked the gout to the Veteran's active duty service.  As set out above, there is no evidence of the presence of gout during active duty.  The failure of the author to provide a rationale for why gout was linked to active duty negates the probative value of the opinion.  

The only other evidence of record which links currently existing gout of the feet and knees to the Veteran's active duty service is the Veteran's own allegations and testimony and some lay statements.  As set out above, lay persons are not competent to provide evidence on a complex medical question.  The Board finds that the determination of the etiology of the currently existing gout is a complex medical question.  

There is competent medical evidence which demonstrates that the currently existing gout of the feet and knees is not etiologically linked to the Veteran's active duty service or to a service-connected disability.  

At the time of an August 2006 VA examination, it was noted that the Veteran had a long history of gouty arthritis in the knees and ankles.  The Veteran reported he fell on the ice flat on his back but insisted that he hit his knees as well.  He hurt his left knee in 1989 and underwent surgery.  The examiner noted that degenerative changes in the joints were most likely due to gout.  The examiner wrote that there was no evidence in the medical literature to support that degenerative disc disease causes or aggravates gouty arthritis.  It was the examiner's opinion that the Veteran's right and left gouty arthritis of the ankles was not due to or aggravated by a service-connected back disability.  The examiner also found it was not likely that the right or left lower extremity condition was caused by military service.  The examiner noted that the Veteran related numerous jobs after discharge, any of which could have caused his knee condition.  The Veteran gave a history of injury to the left knee seven years after discharge that resulted in swelling in the knee.  The examiner found that the preponderance of the evidence made the author opine that the Veteran did not have a chronic disability of the left knee that occurred while in service or related to service.  

At the time of a March 2010 VA examination, the Veteran reported he had frequent ankle problems during active duty.  He reported he was not informed he had gout until the 1990's.  He opined that his ankle condition was probably gout.  Physical examination was conducted.  The diagnoses were gout and mild degenerative joint disease of the right foot.  The examiner opined that it was less likely as not that the Veteran's gout was caused by military service.  The examiner noted that a review of the service treatment records failed to show a diagnosis of gout in service.  Gout was caused by an overload of uric acid in the body and can be determined by a simple blood test.  This leads to the formation of crystals of urate that deposit in tissues in the body, especially the joints.  When crystals form in the joints, it causes recurring attacks of joint inflammation.  

At the time of a VA joints examination which was conducted in February 2011, the Veteran reported he had bilateral knee swelling which had been present for ten or fifteen years.  He had a history of multiple gouty arthritis and also a history of a torn meniscus in 1989 while working for VA.  The diagnoses were gouty arthritis of the left knee with degenerative joint disease.  The examiner noted the Veteran had swelling of both knees, ankles, and other joints caused by generalized gouty arthritis.  The condition was not observed in the service treatment records.  The examiner opined that the gouty arthritis was caused by genetic disposition and dietary indiscretions and not caused by the Veteran's low back condition.  It was noted that the Veteran had a left knee condition including a torn meniscus in 1989.  The examiner found that there was no evidence that the Veteran's left knee was aggravated by his service-connected low back pain since the Veteran had intermittent symptoms and flared by gout.  

The Board finds that significant probative weight should be afforded the reports of the VA examinations.  The examiners diagnosed the presence of gout and then provided rationale supporting their findings that the gout was not linked to active duty service or to a service-connected disability.  Rationale provided was a lack of pertinent evidence in the service treatment records, a lack of supporting evidence in medical literature and citations to gout being caused by problems other than military service such as post-service employment and/or injury.  The Board finds the probative weight of the reports of the VA examinations outweighs the probative weight of the single piece of evidence dated in January 2003 which linked gout to active duty but did not provide an supporting rationale.  The Board also finds that the cumulative weight of the three reports of VA examinations outweighs the single January 2003 statement.  Three health care providers reviewed the evidence in the claims file and came to the same conclusion, the Veteran's gout was not linked to active duty or to a service-connected disability.  This cumulative evidence weighs against the Veteran's claim.  

The Board finds there is a lack of continuity of symptomatology of gout of the feet and knees from the time of the Veteran's discharge until the present.  The clinical records dated in the 1990's which represent the first medical evidence of the presence of gout are devoid of any reference by the Veteran as having symptoms involving his feet and knees which existed from the time of active duty until the 1990's.  Several of the records indicate a lack of prior symptomatology.  The Board finds that, if the Veteran had had continuous gout symptomatology of the knees and feet from the time of discharge until the first diagnosis of the disorder in the 1990's, the Veteran would have informed a health care provider of this fact.  The failure to do so leads the Board to believe that the Veteran did not have any pertinent continuity of symptomatology.  To the extent that the Veteran and his spouse have alleged the presence of continuity of symptomatology of gout, these statements were advanced many years after discharge when there was the possibility of pecuniary gain for the Veteran.  The Board finds the lack of pertinent evidence in the record from the 1990's referencing a long history of gout symptoms outweighs the more recent allegations.  Additionally, as set out above, the Board has found that the Veteran has been less than accurate in reporting his in-service medical history after submission of claims.  

There is no competent evidence of record documenting the presence of arthritis of the feet and knees within one year of discharge which would allow for the grant of service connection on a presumptive basis.  

Based on the above, the Board finds the preponderance of the competent evidence of record demonstrates that the Veteran's currently existing gout of the feet and knees it not etiologically linked to the Veterans active duty service or to a service-connected disability.  Arthritis of the feet and knees was diagnosed many years after discharge.  

Entitlement to service connection for a left knee disability, to include on the basis of both direct incurrence and secondary to a service-connected low back disability.

The service treatment records were silent as to any chronic disorder of the left knee.  

A May 1982 Report of Medical Examination states that the lower extremities were abnormal.  The physician explained that this was a reference to low back pain without corroborating physical or neurological findings.

Undated hospital records found in the service treatment records contain an extensive evaluation of the Veteran.  These records note that he had slipped on some stairs and landed on his right hip.  The Veteran reported radiculopathy, worse on the left leg than the right leg.  February 1983 records also note low back pain with radiation to the shoulders and legs.

The post service medical records include the report of a May 1983 orthopedic examination.  The examiner noted the Veteran's complaints of cramping of his legs and a fall three weeks previously that resulted in a left ankle injury.  However, the examination resulted in no positive objective findings and was negative for a left knee disability.

VA clinical records dated August 1987 show that the Veteran complained of weakness in his knees and back.  The diagnoses were status post lumbar spinal stenosis and chronic low back pain.  There were no findings or diagnoses regarding the left knee.

A June 1988 VA examination was negative for a left knee disability.

Private medical records dated from October 1986 to November 1996 show that the Veteran was followed for his back disability and other complaints.  These records include several examinations but are negative for a left knee disability.

Private medical records dated in 1997 reveal that the Veteran was involved in an automobile accident in February of that year.  May 1997 orthopedic records state that the Veteran probably hit both knees against the automobile consol during the accident.

VA treatment records dated April 1997 show that the Veteran was seen for left knee pain.  He was noted to have fallen the previous day and sustained a left knee injury. On examination, the knee was tender but stable.  An X-ray study was normal.

April 1997 private emergency room records show that the Veteran was seen for left knee pain.  He had fallen the previous week and injured the left knee.  On examination, there was a small effusion of the left knee joint and suprapatellar area.  It was felt that the knee was most likely strained or that the Veteran might have a small meniscal tear.

Private medical records dated May 1997 show that the Veteran underwent arthroscopic examination of the knee that same month, with partial synovectomy and partial medial menisectomy.

An April 1998 private disability evaluation resulted in impressions that included bilateral knee pain, with full range of motion.  The Veteran was wearing braces on both knees.

August 2000 VA treatment records show that the Veteran was seen following a twisting injury to his left knee that resulted in instability and lateral pain.  A magnetic resonance imaging (MRI) study revealed degenerative changes in both menisci with some compression of the medial meniscus, hypertrophic degenerative changes of the left knee joint, and moderate joint effusion.

January 2003 VA records show that the Veteran had gouty arthritis that was active in the left knee.

An August 2004 VA X-ray study of the left knee was normal.

The Veteran was seen at a VA facility in June 2005 for swelling of the left knee and foot.

On VA examination in September 2006, the Veteran presented with complaints of left knee pain.  It was noted that there was a fall on the ice in 1982 and no other specific history of injury.  The Veteran presented in a wheelchair due to intervertebral disc syndrome.  Physical examination was conducted.  The impression was knee contusion.  The examiner noted he could find no significant limitation of function on examination.  The Veteran had inconsistent complaints of pain with range of motion testing and the examination was limited from the Veteran's guarding.  The examiner noted he was able to get almost full motion out of both knees without instability.  

An opinion from a VA examiner was obtained in August 2007.  The Veteran's records and claims folders were reviewed.  The Veteran reported he had injured his left knee and had undergone surgery for a torn meniscus in 1989.  The examiner noted that the Veteran had worked in several jobs after service that required physical activity, any of which could have caused his acute knee condition.  The Veteran reported an injury seven years after discharge that resulted in a large amount of swelling in the knee.  This was present for two weeks prior to intervention.  The examiner stated that the preponderance of the evidence was that the Veteran did not have "a chronic disability of the left knee that occurred while in service or was related to service."

At the time of a VA joints examination which was conducted in February 2011, the Veteran reported he had bilateral knee swelling which had been present for ten or fifteen years.  He had a history of multiple gouty arthritis and also a history of a torn meniscus in 1989 while working for VA.  Physical examination was conducted and the claims file was reviewed.  The diagnosis was gouty arthritis of the left knee with degenerative joint disease.  The examiner noted the Veteran had swelling of both knees, ankles and other joints caused by generalized gouty arthritis.  The examiner wrote that the condition was not observed in the service treatment records.  The examiner opined that the gouty arthritis was caused by genetic disposition, dietary indiscretions and not caused by the Veteran's low back condition.  It was noted that the Veteran had a left knee condition including a torn meniscus in 1989.  The examiner found that there was no evidence that the Veteran's left knee was aggravated by his service-connected low back pain since the Veteran had intermittent symptoms and flared by gout.  

The Board finds that entitlement to service connection for a left knee disability is not warranted on either a direct or secondary basis.  The service treatment records do not show that a left knee injury was sustained at the time of his January 1982 fall in service.  In fact, the Veteran had a normal gait and could heel and toe walk only a few days after the fall.  The remaining service treatment records are negative for any complaints or treatment regarding the left knee.

The post service medical records are also negative for any reports regarding the left knee until the Veteran was involved in an automobile accident in February 1997.  Records document that he suffered additional injury in an April 1997 fall, and underwent left knee surgery in May 1997.  There are no contemporaneous records that in any way relate the left knee disability to active service or to the service connected back disability, or suggest that the back disability was the cause of the Veteran's fall.  In fact, the contemporaneous records relate the left knee injury to the automobile accident.  

Records dated subsequent to 1997 show that the Veteran continues to experience left knee pain.  However, there are no medical opinions that relate this disability to either active service or the service connected back disability.  The only medical professionals that expressed opinions regarding the etiology of the left knee disorder are the August 2007 VA examiner and the February 2011 examiner.  The examiner who conducted the August 2007 VA examination opined the Veteran does not have a left knee disability that occurred while in service or related to service.   The examiner who conducted the February 2011 VA examination specifically determined that the Veteran's left knee disorder was not aggravated by his service-connected back disability as claimed by the Veteran.  These opinions were based on a review of all the medical evidence and are supported by adequate rationale (the lack of in-service medical records and citations to post-service injuries).  The Board finds the reports of the August 2007 VA examination and February 2011 VA examination are to be afforded significant probative weight.  

The only other evidence which indicates the Veteran had a left knee disorder which was etiologically linked to the Veteran's active duty service is the Veteran's own allegations and lay statements.  The Veteran and the authors of the lay statements are lay persons and, as set out above, are not competent to provide evidence regarding a complex medical question.  The Board finds the determination of the etiology of the Veteran's left knee disorder is just such a complex medical question which requires specialized medical training to answer.  The Board finds the Veteran's opinion and those of the lay persons regarding the etiology of the left knee disorder is without probative value.  

The Board finds there is a lack of continuity of symptomatology of a left knee disorder from the time of discharge until many years thereafter.  The clinical records were silent as to problems with the left knee until the late 1990's when the Veteran sought treatment for left knee problems.  Significantly, at that time, the Veteran reported problems with both knees due to a motor vehicle accident.  There was no reference to problems present during active duty.  The Board finds the clinical records clearly demonstrate the Veteran's left knee problems began many years after his discharge without continuity of symptomatology of knee problems.  In fact, the clinical records dated prior to the late 1990's document a lack of physical findings regarding the left knee and a lack of continuous complaints.  The only evidence which indicates that the Veteran had had continuous knee problems from discharge to the present is the Veteran's allegations.  These statements, advanced many years after the fact when there was a chance for pecuniary gain are outweighed by other evidence of record which was produced contemporaneously with the treatment sought post service and this evidence demonstrates a lack of continuity.  The Board places greater probative weight on the evidence included in the clinical records produced prior to the time the Veteran submitted a claim for compensation.  Additionally, as set out above, the Board has found reason to place reduced probative value on the Veteran's self-reported history due to inconsistencies noted above which were advanced by the Veteran when there was a chance for pecuniary gain.  

The Boards finding of a lack of continuity of symptomatology is supported by the Veteran's actions in July 1999, when he submitted a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 a left knee condition.  He reported that the condition was "misdiagnosed" at a VA facility.  The Veteran did not indicate, in any way, that he had had a left knee disorder which was present during active duty and thereafter.  The Board finds that, if the Veteran believed he had had left knee problems from the time of discharge to the present, he would have included a claim for direct service connection for the left knee disorder.  

There is no competent evidence of record documenting the presence of arthritis of the left knee within one year of discharge which would allow for the grant of service connection on a presumptive basis.  The Veteran has not alleges such symptomatology and is not competent to document its presence anyways.  

The Board finds the preponderance of the competent evidence of record demonstrates that the Veteran does not have a left knee disorder which was incurred in or aggravated by his active duty service and the left knee disability is not secondary to the service-connected back disability.  Arthritis of the knee was not present for many years after discharge.  


ORDER

Entitlement to service connection for gout involving the feet and knees is not warranted.  The appeal is denied.  

Entitlement to service connection for a left knee disability, to include on the basis of both direct incurrence and secondary to a service-connected low back disability is not warranted.  The appeal is denied.  
REMAND

The Veteran has claimed entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux and he has also claimed entitlement to an effective date prior to March 23, 2001 for service connection for gastroesophageal reflux.  These issues were before the Board in August 2009 when they remanded in order to afford the Veteran a requested hearing to be conducted by a Veteran's Law Judge at the Veteran's RO.  A review of the claims file demonstrates that the hearing requested by the Veteran has not been held and there is no indication that the Veteran was withdrawing his request for the hearing.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the above, the Board finds the issues of entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux and entitlement to an effective date prior to March 23, 2001 for service connection for gastroesophageal reflux must again be remanded in order to provide the Veteran an opportunity to appear for his requested hearing.  

The Veteran has claimed entitlement to service connection for a left leg/left ankle/left foot disability on a direct basis and as secondary to his service-connected back disability.  There is some evidence of record which indicates the Veteran may experience some left lower extremity symptomatology due to the service-connected back disability.  

At the time of a September 2004 VA examination, the Veteran complained of swelling in the lower extremities.  Physical examination was conducted.  The assessment was degenerative joint disease of the ankles bilaterally and hallux abductovalgus.  The examiner believed that the Veteran's gait had been affected by his low back pain.  The examiner wrote that if the Veteran was unable to have an appropriate gait he would have swelling in his lower extremities due to his non-weight bearing in wheelchair status.  The ankles would also be swollen from degenerative joint disease.  

At the time of a VA joints examination which was conducted in February 2011, the Veteran reported he had bilateral knee swelling which had been present for ten or fifteen years.  He had a history of gouty arthritis and also a history of a torn meniscus in 1989 while working for VA.  Physical examination was conducted.  The diagnoses were gouty arthritis of the left knee with degenerative joint disease.  The examiner noted the Veteran had swelling of both knees, ankles and other joints caused by generalized gouty arthritis.  The condition was not observed in the service treatment records.  The examiner opined that the gouty arthritis was caused by genetic disposition, dietary indiscretions and not caused by the Veteran's low back condition.  The examiner who conducted the February 2011 VA examination did not address the finding included in the September 2004 VA examination report that the Veteran experienced swelling due to his being in a wheel chair.  The Board notes there is evidence that the Veteran was provided with a motorized scooter due to his back disability.  The Board finds this potential link between left lower extremity symptomatology and the service-connected back disorder must be explored further.  

No opinion has been obtained to determine if the Veteran had a left foot disorder which was secondary to his low back.  Opinions have been obtained regarding whether the Veteran has gout of the left foot due to active duty.  The examiner who conducted the September 2004 VA examination seemed to indicate that the Veteran did experience some lower extremity symptomatology which was linked to his service-connected back disability.  The Board finds a VA examination is required to determine if the Veteran has a left leg or left foot disorder which was due to active duty or a service-connected disability.  

The Board finds the claim of entitlement to TDIU is inextricably intertwined with the above claims and must therefore also be remanded for the development set out below.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder must be forwarded to a qualified examiner in order to obtain an opinion as to the etiology of his claimed symptomatology related to the left leg/left ankle/left foot.  The Veteran need not be scheduled for an additional examination unless the examiner finds it necessary to obtain the opinion requested below.  After a review of the record and completion of any examination deemed necessary, the examiner should attempt to express the following opinions: Is it as likely as not (probability of 50 percent or more) that the Veteran has left leg/left ankle/left foot disability which initially manifested during active service, or was otherwise incurred or aggravated due to an incident, injury or disease during active service?  Is it as likely as not (probability of 50 percent or more) that the Veteran has left leg/left ankle/left foot disability which is secondary to or permanently made worse (aggravated) by the service-connected low back disability?  The examiner must reconcile the opinions with all other clinical evidence of record to include, specifically, the findings included in the September 2004 VA examination report which suggests a link between lower extremity swelling and the Veteran's use of a wheel chair due to his service connection back disability.  The examiner must also specifically provide an opinion as to whether it as likely as not (probability of 50 percent or more) that the Veteran has a left foot disorder that was etiologically linked to his active duty service or to a service-connected disability.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

2.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for a left knee disability, to include on the basis of both direct incurrence and secondary to a service-connected low back disability.  If the benefits sought as to this issue is not granted, appellant and his attorney should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.

4.  Thereafter, as appropriate, schedule the Veteran for a hearing before a Veteran's Law Judge for the issues of entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux and entitlement to an effective date prior to March 23, 2001 for service connection for gastroesophageal reflux (and the other remaining issues if he so desires).  If the Veteran no longer desires such a hearing he should withdraw the hearing request in writing at the RO.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


